Mr. Justice Phillips delivered the opinion of the court: The relief asked by complainant in the bill filed in this cause is based on alleged fraudulent representations made by defendant Thwing to induce her to subscribe for the stock in question. This was the issue on which the cause was heard and the decree rendered. On the hearing in the circuit court the principal evidence offered in support of the bill was the testimony of complainant, which was heard in open court before the chancellor. The important features of her testimony were denied by defendant Thwing, who had induced the stock to be subscribed. The testimony of the jiarties to this transaction is of a character so contradictory that it is impossible to reconcile it. The case clearly comes within the rule established by this court in a long line of authorities, that where a case is heard in open court on oral testimony which is conflicting, the decree of the chancellor will not be disturbed unless it shall appear to this court that there is palpable error in such finding. Coari v. Olsen, 91 Ill. 273; Johnson v. Johnson, 125 id. 510; Lane v. Lesser, 135 id. 567; Rackley v. Rackley, 151 id. 332. Without entering into a discussion of all the features of the case, we are of opinion there was no error in the decree of the circuit court in dismissing complainant’s bill. All the acts of the incorporators of this corporation in following up its organization by the leasing of buildings, purchase of machinery and beginning the manufacture of its lamps, indicated an intention to carry out the purpose for which it was organized, and not the sole intention to defraud appellant of her money. Financial misfortunes or a mistaken idea as to the worth of the patented article probably defeated the carrying out of this intention. Complaint is made that the promoters of the corporation and owners of the patent had put into the company their patent at a very large sum, for which stock was to be issued to them. There was no evidence before the court which would enlighten it as to the value of this patent or show that it was not of the value for which it was sold. The bill of appellant proceeds on the theory that she signed the subscription to the capital stock of this corporation under the mistaken idea that she was purchasing stock of a company already organized and in operation instead of subscribing to stock to organize a new corporation, and that the error in this regard occurred from her ignorance or lack of knowledge of the laws of Illinois, and she asks relief on that account. Neither a court of law nor a court of equity can grant her relief for an injury resulting from a mistake of law. For the reasons herein stated we find it was not error to dismiss complainant’s bill, and the judgment of the Appellate Court affirming the decree of the circuit court is affirmed. Judgment affirmed.